Case 17-31934-JKS   Doc 82   Filed 06/20/19 Entered 06/20/19 13:03:32   Desc Main
                             Document     Page 1 of 8
Case 17-31934-JKS   Doc 82   Filed 06/20/19 Entered 06/20/19 13:03:32   Desc Main
                             Document     Page 2 of 8
Case 17-31934-JKS   Doc 82   Filed 06/20/19 Entered 06/20/19 13:03:32   Desc Main
                             Document     Page 3 of 8
Case 17-31934-JKS   Doc 82   Filed 06/20/19 Entered 06/20/19 13:03:32   Desc Main
                             Document     Page 4 of 8
Case 17-31934-JKS   Doc 82   Filed 06/20/19 Entered 06/20/19 13:03:32   Desc Main
                             Document     Page 5 of 8
Case 17-31934-JKS   Doc 82   Filed 06/20/19 Entered 06/20/19 13:03:32   Desc Main
                             Document     Page 6 of 8
Case 17-31934-JKS   Doc 82   Filed 06/20/19 Entered 06/20/19 13:03:32   Desc Main
                             Document     Page 7 of 8
Case 17-31934-JKS   Doc 82   Filed 06/20/19 Entered 06/20/19 13:03:32   Desc Main
                             Document     Page 8 of 8
